DETAILED ACTION
Claims 74-75, 77-78, 81, 85-89, 91, 95-97, 101 and 106-107 are pending.  Claims 1-73, 76, 79-80, 82-84, 90, 92-94, 98-100, 102-105 and 108-109 are cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for priority to U.S. Provisional Application No. 62/489,186, filed on Apr. 24, 2017.
Response to Arguments
Applicant’s arguments, filed 6/1/22, have been fully considered but are not persuasive.
Applicant’s comments regarding the double patenting rejection (page 8) are moot as this rejection was withdrawn in the last office action.
Applicant’s arguments regarding the rejection of claims 74-75, 77-78, 81 and 85 under 35 U.S.C. § 103 (pages 7-8) are moot in view of the newly cited combination of references including Liu used to rejected these claims.
Applicant argues, with regard to independent claim 86, that the references fail to disclose measuring a printed object both before and after sintering and the adjustment of process parameters based on a comparison to a target object (page 9).
It is respectfully submitted that Ren teaches measuring a printed object both before and after sintering because Ren describes that Figure 11 shows the X-ray diffraction pattern of the samples before and after debinding and sintering. XRD analysis indicates that the main component in the sintered samples was copper (intensity of copper and binder measured before and after sintering is shown)…. After sintering, the samples show obvious shrinkage. To investigate the shrinkage of the 3D components, the sample size before and after debinding and sintering was measured.  Table 8 shows the amount of shrinkage in three dimensions [page 12].  And Fetter teaches the adjustment of process parameters based on a comparison to a target object because Fetter describes that checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14 [0055] and that checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40 (geometry of target object)… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change [0068-0072] and that controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14 [0073].
Applicant’s arguments regarding the rejection of claims 97 and 101 under 35 U.S.C. § 103 (page 9) are moot in view of the newly cited combination of references including Liu used to rejected these claims.
Applicant’s statements with regard to the dependent claims (page 10) are moot given the continued rejection of the respective independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 97 and 101 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims recite the limitations ' measuring a chemical composition of  binder’, and ‘comparing chemical composition of binder’ and refer to the ‘chemical composition of binder’ in several locations.  This constitutes new matter because it is not described in the application as originally filed.  
Dependent claim 101 is also rejected under 35 U.S.C. § 112 as it inherits all of the characteristics of the claim from which it depends.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 77 and 78 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, these claims dependent on cancelled claim 76 and therefore there is no antecedent basis for the limitations in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 74-75, 77-78, 81 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter et al. U.S. Patent Publication No. 20170165921 (hereinafter Fetter) in view of Georgi et al. U.S. Patent Publication No. 20180224826 (hereinafter Georgi) and further in view of Ren et al. ‘Process Parameter Optimization of Extrusion-Based 3D Metal Printing Utilizing PW–LDPE–SA Binder System’, Materials 10, pages 1-16 (2017) (hereinafter Ren) in view of Liu et al. U.S. Patent Publication No. 20020189405 (hereinafter Liu).
Regarding claim 74, Fetter teaches a printer system configured to print a three-dimensional (3D) metal object [0011 — a system for producing a three-dimensional object from an extrusion of material has an additive extrusion printing device; 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals], the system comprising: 
a carrier configured to dispense a build material including metal [0025 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0062 — printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals]; 
a build plate configured to receive the build material from the carrier during printing [0022 — the additive printing device 12 can produce an object by depositing one or more successive layers of material onto a base or platform 16 (build plate)]; 
an obtaining device configured to measure a parameter of a printed object formed from the build material [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)] after a printing process [0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400], wherein the obtaining device includes a laser scanner [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14]; 
a memory having a target parameter stored thereon [0054 — memory 40 may store a dimensionally accurate computer-aided design model ("CAD model") of the object 14; 0068-0072 — the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40]; and 
a controller configured to compare the measured parameter of the printed object after the printing process to the target parameter, and to control the carrier to dispense the build material based on the comparison [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400 (after the printing process)],
wherein the controller is configured to change at least one process parameter if there is a discrepancy between the printed object and the target parameter resulting from the printing process, and to change the at least one process parameter for the discrepancy [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400 (resulting from the printing process)].  
But Fetter fails to clearly specify measuring a carbon concentration of a printed object after the printed object is sintered in a sintering furnace, a measured target concentration of a printed object after a sintering process, a discrepancy resulting from a sintering process and changing the at least one process parameter for each discrepancy.
However, Georgi teaches changing the at least one process parameter for each discrepancy [0028-0033 — Deviations can be recognized quickly and appropriate countermeasures can be taken within the scope of prototype production using 3D printers; 0081-0083, Fig. 1 — In step S7, the edge length deviations .DELTA.X and .DELTA.Y are evaluated according to the value… The production process is corrected in the production machine 7, i.e. the edge lengths in the x- and y-directions are corrected on the basis of the determined deviations .DELTA.X and .DELTA.Y and further articles 2' are produced in step S9, said further articles having been corrected in relation to the article 2].
Fetter and Georgi are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Georgi.  
One of ordinary skill in the art would have been motivated to do this modification to correct all deviations recognized in a production process, hence improving the final product, as suggested by Georgi [0028-0033, 0081-0083].  
But the combination of Fetter and Georgi fails to clearly specify measuring a carbon concentration of a printed object after the printed object is sintered in a sintering furnace, a measured carbon concentration of a printed object after a sintering process, and a discrepancy resulting from a sintering process.
However, Ren teaches measuring a chemical composition of a printed object after the printed object is sintered in a sintering furnace [page 3, Fig. 1 — Post-process was performed in a vacuum atmosphere furnace… by heating up to 500 °C at 2 °C/min, holding time for 150 min, then continuing to raise the temperature for sintering; page 12 — Figure 11 shows the X-ray diffraction pattern of the samples before and after debinding and sintering. XRD analysis indicates that the main component in the sintered samples was copper (intensity of copper and binder measured before and after sintering is shown)], a measured chemical composition of a printed object after a sintering process, and a discrepancy resulting from a sintering process [page 12 — Figure 11 shows the X-ray diffraction pattern of the samples before and after debinding and sintering. XRD analysis indicates that the main component in the sintered samples was copper (intensity of copper and binder measured before and after sintering is shown)…. After sintering, the samples show obvious shrinkage. To investigate shrinkage of the 3D components, the sample size before and after debinding and sintering was measured.  Table 8 shows the amount of shrinkage in three dimensions (discrepancy resulting from a sintering process).].
Fetter, Georgi and Ren are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Georgi, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to capture any change in the printed object caused by a sintering production step including chemical composition that may affect material properties.  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known 3D printing technique utilizing PW–LDPE–SA, including sintering, etc., as taught by Ren, for the metal printing technique of Fetter and Georgi to obtain the predictable result of a 3D additive manufacturing system and method using the PW–LDPE–SA binder technique allowing an expanded range of materials, as indicated by Ren [page 14].
But the combination of Fetter, Georgi and Ren fails to clearly specify a carbon concentration.
However, Liu teaches a carbon concentration of a printed object after the printed object is sintered in a sintering furnace [0004 — The present invention is directed to a choice of binder to enhance the overall performance of previously known solid free form fabrication methods of all types. These methods include, but are not limited to, selective laser sintering, laminated object manufacturing, fused deposition modeling, precision optical manufacturing, directed light manufacturing, light engineered net shaping, three-dimensional printing; 0009 — the important ratios (or percentages) of carbohydrate to carrier present in the binders of the invention, or percentages of carbohydrate carbon in the final product. In theory, although there is no intention of being bound by this theory, for ferrous constructs the residual carbon originating from the carbohydrate and remaining after sintering contributes to enhanced carbide bonds in the alloy formed after sintering and/or infiltration; 0013 — the furnace where sintering takes place; Table 1]. 
Fetter, Georgi, Ren and Liu are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi and Ren, by incorporating the above limitations, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification to monitor the important carbon concentration in the printed object that may affect material properties.  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the carbon concentration of Liu for the composition of Ren for the predictable result of a 3D additive manufacturing system and method capable of monitoring the important carbon concentration of printed objects.
Regarding claim 75, the combination of Fetter, Georgi, Ren and Liu teaches all the limitations of the base claims as outlined above. 
Fetter further teaches at least one of the carrier or the build plate are components of a 3D printer [0025, Fig. 1 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0062 — printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0022 , Fig. 1— the additive printing device 12 can produce an object by depositing one or more successive layers of material onto a base or platform 16 (build plate)], and the obtaining device is separate from the 3D printer [0031 — a 3-D printer may be retrofitted with a CMM or other measurement apparatus… the two devices 12 (additive printing device) and 18 (coordinate measuring machine) are considered to be independent devices that can operate independently of the other; 0040-0042 — white light sensor to feedback measurement data to the printer… the white light sensor may be mounted with a fixed or adjustable field of view to a six-degree of freedom articulated robot that is independent of the printing apparatus; 0049 — the laser scanning sensor may be attached to the CMM arm 22, mounted to the locations identified as "22" in FIG. 1, or mounted to a six degree of freedom articulated robot that is independent of the CMM arm 22].
Regarding claim 77, the combination of Fetter, Georgi, Ren and Liu teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the controller is configured to change the at least one process parameter for each subsequent printed object [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Regarding claim 78, the combination of Fetter, Georgi, Ren and Liu teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the carrier is configured to form the printed object by dispensing a plurality of layers of build material [0022, Fig. 1 — the additive printing device 12 can produce an object by depositing one or more successive layers of material; 0058, Fig. 4 — FIG. 4 shows a process of measuring an object 14… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction].
Regarding claim 81, the combination of Fetter, Georgi, Ren and Liu teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the controller is configured to control the carrier to dispense the build material to print a subsequent printed object having a parameter that is different from the at least one process parameter of the printed object for a discrepancy between the measured geometry of the printed object and the target geometry [0025 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0062 — printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0054, Fig. 3 — a controller 36; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Regarding claim 85, the combination of Fetter, Georgi, Ren and Liu teaches all the limitations of the base claims as outlined above. 
Further, Fetter teaches that the obtaining device is configured to be operated [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14].
Further, Georgi teaches that a device is configured to be manually operated [0005 — a user can select points on the surface of the object that are to be measured using the CMM; 0039 — post-processing of the injection molds was previously carried out manually by specifically trained tool makers, or else by CAD specialists using CNC machine tools; 0074 — display apparatus 4 is configured in the form of 3D smart-glasses, which can be put on by a user of the CMM 1; 0080 — The manipulation in step S6 is effectuated by means of a head or gesture control, in particular by means of the hand].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi, Ren and Liu, by incorporating the above limitations, as taught by Georgi.  
One of ordinary skill in the art would have been motivated to do this modification so that a coordinate measuring laser scanner can be operated interactively by a user.  In addition, it would be obvious to combine the known technique of manual operation of a coordinate measuring device, as taught by Georgi [0005, 0039, 0074, 0080] with the invention of Fetter to yield the predictable result of a 3D additive manufacturing system and method allowing manual operation of a laser scanner.   
Claim(s) 86, 88-89, 91, 95-96, and 107 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Ren.
Regarding claim 86, Fetter teaches a printer system configured to print a three-dimensional (3D) metal object [0011 — a system for producing a three-dimensional object from an extrusion of material has an additive extrusion printing device; 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals], the system comprising: 
a nozzle for depositing a build material including a metal [0022, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device 12; 0023, Fig. 1 — Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals]; 
a build plate configured to receive the build material from the nozzle during printing [0022 — the additive printing device 12 can produce an object by depositing one or more successive layers of material onto a base or platform 16 (build plate)]; 
a laser scanner configured to measure a geometry of a printed object formed from the build material [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)] after a printing process [0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400] to generate a laser measurement [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14]; and 
a controller configured to compare the laser measurement to a geometry of a target object, and to control the printer system to change a process parameter of the printer system if there is a discrepancy between the laser measurement [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40 (geometry of target object)… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14] after the printing process [0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400] and the geometry of the target object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40 (geometry of target object)… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But, Fetter fails to clearly specify a nozzle for depositing a build material including a binder and a metal powder; measuring a geometry of a printed object before and after the printed object is sintered in a sintering furnace, and a discrepancy between the measurements before or after the sintering process.
However, Ren teaches a nozzle for depositing a build material including a binder and a metal powder [pages 2-3, Fig. 1, Table 1 — The slurry-like molten feedstock can be extruded via a thin nozzle.  Figure 1 shows the schematic of the technological process in this paper… (1) mixing of the metal powder and organic binder to prepare raw materials… Cu powders were added into the organic binder and the whole system was thoroughly mixed — Cu powder and organic binder are mixed and extruded through a nozzle in Fig. 1],
measuring a geometry of a printed object before and after the printed object is sintered in a sintering furnace [page 3, Fig. 1 — Post-process was performed in a vacuum atmosphere furnace… by heating up to 500 °C at 2 °C/min, holding time for 150 min, then continuing to raise the temperature for sintering; page 12 — Figure 11 shows the X-ray diffraction pattern of the samples before and after debinding and sintering. XRD analysis indicates that the main component in the sintered samples was copper (intensity of copper and binder measured before and after sintering is shown)…. After sintering, the samples show obvious shrinkage. To investigate shrinkage of the 3D components, the sample size before and after debinding and sintering was measured.  Table 8 shows the amount of shrinkage in three dimensions], a discrepancy between the measurements before or after the sintering process [page 12 — Figure 11 shows the X-ray diffraction pattern of the samples before and after debinding and sintering. XRD analysis indicates that the main component in the sintered samples was copper (intensity of copper and binder measured before and after sintering is shown)…. After sintering, the samples show obvious shrinkage. To investigate shrinkage of the 3D components, the sample size before and after debinding and sintering was measured.  Table 8 shows the amount of shrinkage in three dimensions (discrepancy resulting from a sintering process)].
Fetter and Ren are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification so that the metal powder particles bind allowing molding of a green part and to enable thorough mixing of the metal powder and binder, as suggested by Ren [page 2 and 6] and to capture any change in the printed object caused by a sintering production step that affects a final product.  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known 3D printing technique utilizing PW–LDPE–SA, including sintering, etc., as taught by Ren, for the metal printing technique of Fetter to obtain the predictable result of a 3D additive manufacturing system and method using the PW–LDPE–SA binder technique allowing an expanded range of materials, as indicated by Ren [page 14].
Regarding claim 88, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches a transceiver configured to receive information from the laser scanner [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (sensor, requiring a means for receiving the information/transceiver)… Any of a number of different interconnection systems may connect these components together to perform their functions… FIG. 2 (Fig. 3) schematically shows a single bus acting as an interconnection system 42… although FIG. 2 (Fig. 3) shows only several functional components, this logic 34 may include a wide variety of additional components that can further assist with the required task; 0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s)].
Regarding claim 89, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Further, Ren teaches a debinder subsystem [page 3, Fig. 1 — Post-process was divided into two stages: debinding and sintering. The printed samples were debinded using thermal debinding. Post-process was performed in a vacuum atmosphere furnace — Fig. 1 shows a debinding device].  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Ren, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate removing the binder and consolidating the component to form a final product as part of the 3D printing process utilizing PW–LDPE–SA taught by Ren, as suggested by Ren [pages 2-3].  
Regarding claim 91, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches that a parameter includes one or more of a print speed [0022, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device 12; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0071 — controller 36 may gradually alter/change the angle/trajectory and/or velocity (print speed) and/or acceleration of the print arm 20 for extruding a given line or a next line… the controller 36 may increase or decrease the velocity it extrudes the material from its print head 32], a print temperature of the nozzle, or a toolpath [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Further, Ren teaches that a parameter includes a print temperature of the nozzle [pages 2-3, Fig. 1, Table 1 — a heated nozzle… The slurry-like molten feedstock can be extruded via a thin nozzle.  Figure 1 shows the schematic of the technological process in this paper… (1) mixing of the metal powder and organic binder to prepare raw materials… Cu powders were added into the organic binder and the whole system was thoroughly mixed — Cu powder and organic binder are mixed and extruded through a nozzle in Fig. 1; page 6, Table 5 — printing conditions include an extrusion temperature].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Ren, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to optimize printing conditions, as suggested by Ren [page 6].  
Regarding claim 95, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches that the controller is configured to change the process parameter prior to forming a subsequently printed object [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Regarding claim 96, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches a contact measurement device configured to measure a geometry of the printed object formed from the build material [0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0051 — Another embodiment may use a contact touch sensor (e.g., a tactile probe) that operates by physically contacting the object 14; 0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)].
Regarding claim 107, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Fetter further teaches that at least one process parameter is a 3D fabrication parameter to correct for atypical deformation of the 3D object, the 3D fabrication parameter selected from the group consisting of a digital representation of the 3D object, a slicing parameter of the 3D object, and a toolpath command [0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Claim(s) 97 and 101 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Ren and further in view of Liu.
Regarding claim 97, Fetter teaches a method of printing a three-dimensional (3D) metal object [0006 — a method of producing a three-dimensional object from an extrusion of material forms uses a movable portion of an additive extrusion printing device to form at least one line of material… The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification; 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals], the method comprising: 
dispensing a build material including a metal to form a printed object [0025 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0061-0062 — — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals… printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0021-0023, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device 12… a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer]; 
measuring a parameter of the printed object [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)]; 
comparing the parameter of the printed object to a corresponding parameter of a target object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14]; 
determining whether there is a discrepancy between the parameter of the printed object and the parameter of the target object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14]; and 
changing a process parameter if there is the discrepancy [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But, Fetter fails to clearly specify measuring a chemical composition of binder of a printed object after a step of debinding and that a parameter is a chemical composition of a binder.
However, Ren teaches measuring chemical composition of a printed object after a step of debinding [page 12 — Figure 11 shows the X-ray diffraction pattern of the samples before and after debinding and sintering. XRD analysis indicates that the main component in the sintered samples was copper (intensity of copper and binder measured before and after sintering is shown)].
Fetter and Ren are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to capture any change in the printed object caused by a debinding step including chemical composition that may affect material properties.  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known 3D printing technique utilizing PW–LDPE–SA, including sintering, etc., as taught by Ren, for the metal printing technique of Fetter and Georgi to obtain the predictable result of a 3D additive manufacturing system and method using the PW–LDPE–SA binder technique allowing an expanded range of materials, as indicated by Ren [page 14].
But the combination of Fetter and Ren fails to clearly specify that a parameter is a chemical composition of binder of a printed object.
However, Liu teaches a parameter is a chemical composition of binder of a printed object [0004 — The present invention is directed to a choice of binder to enhance the overall performance of previously known solid free form fabrication methods of all types. These methods include, but are not limited to, selective laser sintering, laminated object manufacturing, fused deposition modeling, precision optical manufacturing, directed light manufacturing, light engineered net shaping, three-dimensional printing; 0009 — the important ratios (or percentages) of carbohydrate to carrier present in the binders of the invention, or percentages of carbohydrate carbon in the final product. In theory, although there is no intention of being bound by this theory, for ferrous constructs the residual carbon originating from the carbohydrate and remaining after sintering contributes to enhanced carbide bonds in the alloy formed after sintering and/or infiltration; Table 1]. 
Fetter, Ren and Liu are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Ren, by incorporating the above limitations, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification to monitor the important binder composition in the printed object that may affect material properties.  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the carbon concentration of Liu for the composition of Ren for the predictable result of a 3D additive manufacturing system and method capable of monitoring the important carbon concentration of printed objects.
Regarding claim 101, the combination of Fetter, Ren and Liu teaches all the limitations of the base claims as outlined above.
Fetter further teaches that dispensing includes forming the object layer-by-layer [0022, Fig. 1 — the additive printing device 12 can produce an object by depositing one or more successive layers of material; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features (layers) or extruded lines of material are formed; 0062 — This extrusion may proceed continuously during the rest of the process, or stop periodically until certain other steps are completed. Those skilled in the art can select the appropriate timing for this step based on the object 14 being produced; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features (layers) of the object 14, or subsequent objects].
Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fetter and Ren in view of Georgi.
Regarding claim 87, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above. 
Further, Fetter teaches that the obtaining device is configured to be operated [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14].
But the combination of Fetter and Ren fails to clearly specify that a device is configured to be manually operated.
However, Georgi teaches that a device is configured to be manually operated [0005 — a user can select points on the surface of the object that are to be measured using the CMM; 0039 — post-processing of the injection molds was previously carried out manually by specifically trained tool makers, or else by CAD specialists using CNC machine tools; 0074 — display apparatus 4 is configured in the form of 3D smart-glasses, which can be put on by a user of the CMM 1; 0080 — The manipulation in step S6 is effectuated by means of a head or gesture control, in particular by means of the hand].
Fetter, Ren and Georgi are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Ren, by incorporating the above limitations, as taught by Georgi.  
One of ordinary skill in the art would have been motivated to do this modification so that a coordinate measuring laser scanner can be operated interactively by a user.  In addition, it would be obvious to combine the known technique of manual operation of a coordinate measuring device, as taught by Georgi [0005, 0039, 0074, 0080] with the invention of Fetter and Ren to yield the predictable result of a 3D additive manufacturing system and method allowing manual operation of a laser scanner.
Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fetter and Ren in view of Kritchman et al. U.S. Patent Publication No. 20030151167 (hereinafter Kritchman).
Regarding claim 106, the combination of Fetter and Ren teaches all the limitations of the base claims as outlined above.  
Fetter further teaches at least one process parameter [0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But the combination of Fetter and Ren fails to clearly specify that a process parameter includes scaling to correct for shrinkage.
However, Kritchman teaches that a process parameter includes scaling to correct for shrinkage [0055 — "Bulk modifications" in the COD or other data (such as instructions sent to printer components) may be used to compensate for dimensional changes… a contraction of 0.25% is expected during printing due to part cooling, the scale modification to the data is a "stretch" or enlargement by 0.25%... controller 62 may use or calculate an adjustment parameter which may include, for example, a mode change, a scale modification, a stretch or shrinkage parameter, scale or percentage or adjustment to the various dimensions].
Fetter Ren and Kritchman are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Ren, by incorporating the above limitations, as taught by Kritchman.  
One of ordinary skill in the art would have been motivated to do this modification to correct for contraction/shrinkage of a printed object to improve dimensional accuracy, as taught by Kritchman [0031, 0038, 0055].  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bampton et al. U.S. Patent No. 5745834, which discloses a method of free form fabrication of metallic components.
Moussa et al. U.S. Patent Publication No. 20020176793, which discloses a binding agent charged with metallic powder to be used in a solid freeform fabrication .

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119